Citation Nr: 0517422	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  04-00 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability evaluation for a 
left knee disability, currently rated as 30 percent 
disabling.  

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to the service-connected 
left knee disability.

3.  Entitlement to service connection for a low back 
disorder, to include as secondary to the service-connected 
left knee disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to May 
1981.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).

The issues of entitlement to service connection for hearing 
loss and a back disorder, and the issue of entitlement to an 
increased rating for the service-connected left knee 
disability are remanded to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  Service medical records reveal that the veteran had 
complaints of right knee pain during service, but that no 
abnormality of the right knee was noted on separation 
examination.  

2.  VA medical records reveal that the veteran's right knee 
current symptoms began in July 2000.

3.  The veteran has a current diagnosis of right knee 
patellofemoral pain syndrome with probable right medial 
meniscus tear.  

4.  Service connection is currently in effect for a left knee 
disorder.  

5.  There is no competent medical evidence which links the 
veteran's current right knee disability to his military 
service, or to his service-connected left knee disability.  

6.  The RO denied service connection for a left hip disorder 
February 2001.  The veteran was notified of this decision in 
March 2001 but did not file an appeal. 

7.  The evidence received subsequent to the February 2001 RO 
rating decision includes VA medical evidence which shows 
evidence of an essentially normal left hip with minimal 
degenerative changes; the medical evidence does not link any 
current left hip disorder to military service, or to the 
service-connected left knee disability.  

8.  The evidence received since the February 2001 RO rating 
decision is not new and material and is not sufficient to 
establish a reasonable possibility of substantiating the 
claim.

9.  The RO denied service connection for a hearing loss in 
July 1990.  The veteran was notified of this decision that 
same month but did not file an appeal. 

10.  The evidence received subsequent to the July 1990 RO 
rating decision includes VA medical evidence which relates 
the veteran's current complaints of hearing loss to noise 
exposure during military service.  

11.  The evidence received since the July 1990 RO rating 
decision is new and material and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  



CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in, or aggravated 
by, active military service, and is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2004).  

2.  Evidence received since the February 2001 RO rating 
decision denying service connection for a left hip disorder 
is not new and material, and therefore, the claim for service 
connection for a left hip disorder is not been reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2004).

3.  The evidence received since the July 1990 rating decision 
action is new and material, and therefore, the claim of 
entitlement to service connection for hearing loss is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice in a letter dated October 2002.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this regard, the RO obtained the 
veteran's service medical records, VA medical records, and a 
VA examination.  However, with respect to the issue on appeal 
involving the matter of whether a previously denied claim may 
be reopened, VA's duty to assist the veteran in the 
development of his claim is not triggered unless and until 
the claim is reopened.  See 38 U.S.C.A. § 5103A.  
Consequently, VA does not have a duty to assist that is 
unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

II. Service Connection for a Right Knee Disorder

Service connection is established for disability resulting 
from injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease contracted in 
the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disease, injury, or disability.  38 C.F.R. § 3.310(a).  

A single service medical record dated January 1981 reveals 
that the veteran had complaints of symptoms of right knee 
pain after falling.  Some swelling and tenderness was noted.  
However, the April 1981 separation examination found the 
veteran's lower extremities were "normal" on examination.  
No abnormality of the right knee was noted by the examining 
physician.  While both the examination report and the report 
of medical history indicated "knees to be rechecked," the 
medical history contained a physician's note only about the 
veteran's left knee injury in August 1980.

VA medical records dating from 1983 to the present reveal 
that the veteran had continuing complaints of pain related to 
his service-connected left knee disorder.  A January 200 VA 
medical record reveals that the veteran was injured in a 
fall, although the knee injury indicated is hyperextension of 
the left knee, not the right knee.  The first medical 
documentation of any symptoms of the right knee is a July 
2001 VA treatment record which indicates that the veteran had 
onset of right knee discomfort and pain.  Physical 
examination of the right knee revealed full range of motion 
with no inflammation, warmth, or swelling.  Some pain on full 
extension of the knee was noted.  X-ray examination of the 
knee revealed normal results.  The diagnosis was probable 
tendonitis.  

In March 2002, a VA Compensation and Pension examination of 
the veteran was conducted.  The veteran reported having an 
onset of right knee pain in June 2001 when he reported that 
his right knee simply "went out on him."  He reported 
having symptoms of pain, swelling and tenderness of the knee.  
Physical examination of the right knee revealed slight laxity 
of the right lateral collateral ligament.  Range of motion 
testing revealed extension to minus 5 degrees and flexion to 
90 degrees.  There was mild to moderate pain noted on range 
of motion testing.  The diagnosis was patellofemoral pain 
syndrome of the right knee with a probable right medical 
meniscus tear.  After a reviewing the veteran's medical 
history and the evidence of record, the examining physician's 
opinion was that the veteran's right knee disorder was not 
related to, or caused by, the veteran's service-connected 
left knee disability.  Subsequently, a magnetic resonance 
imaging (MRI) of the veteran's right knee was conducted at a 
VA medical center (VAMC) in February 2004.  The MRI revealed 
minimal joint effusion of the right knee but no other acute 
abnormalities.  

The preponderance of the evidence is against the veteran's 
claim for service connection for a right knee disability.  
Although the veteran had a single instance of right knee pain 
during active service, the service clinical records report no 
further complaints or findings of a right knee disorder, and 
the veteran's lower extremities were noted as normal on 
service separation examination.  On separation examination 
only the history of the veteran's left knee injury was noted.  
Subsequent to service, approximately a decade passed before 
the veteran was treated for complaints of right knee pain.  
There is no medical evidence which links the veteran's 
current right knee disability to his military service.  
Moreover, a VA examination of the veteran was conducted and 
the medical opinion of the examining physician was that the 
veteran's right knee disability was unrelated to his 
service-connected left knee disability.  As such, service 
connection for a right knee disorder is denied.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and military service, or 
a service-connected disability service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  

Accordingly, as the preponderance of the evidence is against 
the claim, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  New and Material Evidence to Reopen a Claim for Service 
Connection for a Left Hip Disorder

As noted above, generally, service connection is warranted 
where the evidence of record establishes that a particular 
injury or disease resulting in disability was incurred in the 
line of duty in the active military service or, if pre-
existing such service, was aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted for a disease first diagnosed after service 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Service connection 
may also be granted for a disability which is proximately due 
to, or the result of, a service-connected disease, injury, or 
disability.  38 C.F.R. § 3.310(a).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  

In a February 2001 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for a 
left hip disorder, to include as secondary to his service-
connected left knee disability.  The veteran was provided 
notice of the decision in a letter dated March 2001.  He did 
not file a notice of disagreement and the February 2001 
rating decision is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104(a)(2000); see also 38 U.S.C.A. § 7105; 
38 C.F.R. § 3.156 (2004).

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the February 2001 rating action was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that 38 C.F.R. § 3.156(a), which defines 
"new and material" evidence, was amended in August 2001.  
The amendment is applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
The veteran filed his claim to reopen his claim for service 
connection for a left hip disorder in written statement dated 
October 2002, so the amendment is applicable in this case.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2004).

The evidence of record at the time of the February 2001 
rating action consisted of the veteran's service medical 
records and VA medical records.  The veteran's service 
medical records do not reveal any complaints of, treatment 
for, or diagnosis of, any left hip disorder during active 
service.  The April 1981 separation examination report 
reveals that the veteran's lower extremities and back were 
normal.  

A VA medical record dated January 2000 reveals that the 
veteran fell and injured his lower back.  Subsequently, a 
December 2000 treatment record reveals that the veteran had 
complaints of chronic hip and back pain.  

In this case, the evidence submitted since the February 2001 
RO rating decision includes more current VA medical records.  
The veteran continued to have complaints of left hip pain.  
However, a February 2004 VA MRI report reveals that that the 
veteran has a "grossly normal left hip.  Minimal 
degenerative changes bilaterally."  


The Board concludes that this evidence is "new" because it 
was not before the RO when it denied service connection for a 
left hip disorder in February 2001.  Although "new," this 
evidence is not "material" because it is not probative of 
the issue at hand, which is whether a left hip disability is 
related to the veteran's period of active military service, 
or his service-connected left knee disability.  In this 
regard, this evidence clearly reveals that the veteran has an 
essentially normal left hip and that any minimal degenerative 
changes noted are bilateral, occurring in both hips.  The 
evidence does not relate the veteran's claimed left hip 
disorder to his military service or to his service-connected 
left knee disorder.  Thus, the Board finds that the 
aforementioned medical records do not present the reasonable 
possibility of substantiating his claim.  38 C.F.R. § 
3.156(a).  

Accordingly, the additional evidence received since the 
February 2001 RO decision is not new and material and does 
not provide the required evidentiary basis to reopen the 
veteran's claim.  The RO's prior denial of service connection 
for a left hip disorder remains final.  38 U.S.C.A. §§ 5108, 
7105(c); 38 C.F.R. §§ 3.104, 3.156.

IV.  New and Material Evidence to Reopen a Claim for Service 
Connection for Hearing Loss 

As noted above, reopening a claim for service connection 
which has been previously and finally disallowed requires 
that new and material evidence be presented or secured since 
the last final disallowance of that claim.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

As noted above, the regulation regarding new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2004).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001.  The veteran's request to reopen his 
claim for entitlement to service connection for an bilateral 
hearing loss was filed in February 2001, which is prior to 
that date.  Therefore, the amended regulation does not apply.


New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In a July 1990 rating decision, the RO denied the veteran's 
claim for entitlement to service connection for hearing loss.  
The veteran was provided notice of the decision in a letter 
dated July 1990.  He did not file a notice of disagreement 
and the July 1990 rating decision is final.  38 U.S.C. 4005 
(1988); 38 C.F.R. 3.104(a), 19.129(a) (1990); see also 
38 U.S.C.A. § 7105; 38 C.F.R. § 3.156 (2004).

The matter under consideration in this case is whether the 
veteran incurred a hearing loss disability during active 
service.  In order for the veteran's claim to be reopened, 
evidence must have been presented, or secured, since the July 
1990 RO rating decision on the merits which is relevant to, 
and probative of, this matter under consideration.

The evidence of record at the time of the July 1990 RO rating 
decision which was relevant to the veteran's claim for 
service connection for hearing loss was the veteran's service 
medical records which showed that the veteran had normal 
hearing on separation examination.  

In this case, the evidence submitted since the July 1990 RO 
decision includes a January 2001 VA medical treatment record.  
This record stated that during service the veteran "worked 
as a mortar gunner.  Used ear plugs but did not have any 
other hearing protection.  Tinnitus left ear long standing. . 
. .  Loud noise exposure in military, certainly may be cause 
for tinnitus and hearing loss."  

The Board concludes that this evidence is new because it was 
not before the RO when it denied service connection for 
hearing loss in July 1990.  This evidence is also 
"material" because it bears directly and substantially upon 
the specific matter under consideration, namely whether the 
veteran has hearing loss that is related to his military 
service.  Accordingly, the evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

The additional evidence received since the July 1990 RO 
decision is new and material and provides the required 
evidentiary basis to reopen the veteran's claim.  
Accordingly, the veteran's claim for service connection for 
hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105(c); 38 
C.F.R. § 3.156.


ORDER

Service connection for a right knee disability, to include as 
secondary to the service-connected left knee disability, is 
denied.  

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection a left hip 
disorder, that benefit remains denied.

New and material evidence to reopen a claim of service 
connection for hearing loss has been received; to this extent 
only, the appeal is granted.


REMAND

In the present case, the RO adjudicated the issue entitlement 
to an increased disability evaluation for a left knee 
disability, rated as 30 percent disabling in a December 2002 
rating decision which the veteran has appealed.  Review of 
the record does not reveal that the veteran has been provided 
the required notice under the VCAA with respect to this 
issue.  Therefore, notice with respect to the issue of 
entitlement to an increased rating for the veteran's service-
connected left knee disability must be issued to the veteran.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

The veteran claims entitlement to service connection for a 
low back disorder.  Specifically, he claims that he has 
incurred a low back disorder secondary to his service-
connected left knee disability.  The evidence of record 
establishes that the veteran does have chronic low back pain 
with radiology evidence of spurring at L4.  The service 
medical records show a complaint of back pain in 1981.  
Additionally, a VA examiner commented in March 2002, that a 
leveling "problem" with his pelvis "could account for the 
[veteran's] chronic back pain.

Additionally, in light of the decision to reopen the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss, a VA examination is required.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 
3 Vet. App. 213 (1992).   

Accordingly, this case is remanded for the following actions:

1.  Notification and development action 
required by the VCAA must be completed.  
In particular, the notification 
requirements and development procedures 
set forth at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 must be fully complied with 
and satisfied with respect to the issue 
of entitlement to an increased rating for 
the service-connected left knee 
disability.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The veteran must be accorded a VA 
audiology examination to determine the 
etiology of hearing loss found.  Any 
indicated diagnostic tests and studies 
must be accomplished, to include the 
measurement of the puretone thresholds 
and decibels.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  
Following a review of the service and 
postservice medical records, the examiner 
must state whether any diagnosed hearing 
loss is related to the veteran's active 
duty service, to include as due to 
acoustic trauma.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.

3.  The veteran must be accorded the 
appropriate VA examination to determine 
the etiology of any low back disorder 
found.  Any indicated diagnostic tests and 
studies must be accomplished.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Following a review 
of the service and postservice medical 
records, the examiner must state whether 
any diagnosed low back disorder is related 
to the veteran's active duty service.  The 
examiner must also state whether any 
diagnosed low back disorder is due to or 
aggravated by the service-connected left 
knee disorder.  A complete rationale for 
all opinions must be provided.  The report 
prepared must be typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Following the above, the RO must 
readjudicate the veteran's claims.  If any 
benefit on appeal remains denied, a 
supplemental statement of the case must be 
issued, and the veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


